Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Koipally on September 14, 2021.

2.	The application has been amended as follows: 
	In claim 1, step d) lines 2-3 after “wherein”, “if” has been deleted; then after “the phagocytic cells”, “are” has been deleted and --may be-- has been inserted therefor; then after “adherent cells”, “, the” has been deleted and --and the adherent phagocytic-- has been inserted therefor.
	In claim 1, step d) lines 3-4 after “using non-enzymatic cell dissociation buffer prior to said step of contacting”, --the antibody-protein complex with the population of phagocytic cells-- has been inserted.
In claim 1, step e) line 1 after “removing surface-bound protein from the”, --surface of the-- has been inserted.


In claim 29, step d) line 3 after “wherein”, “the” has been deleted and --adherent-- has been inserted therefor.
	In claim 29, step d) line 4 after “dissociation buffer prior to said step of contacting”, --the antibody-protein complex with the population of CHO-CD32A cells-- has been inserted.
In claim 29, step e) line 1 after “removing surface-bound protein from the”, --surface of the-- has been inserted.
In claim 29, step f) line 1 after “determining phagocytosis”, --of the antibody-protein complex-- has been inserted; and then after “by measuring intracellular fluorescence”, --in the CHO-CD32A cells-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach and fairly suggest a method of measuring ADCP of an aggregated protein; wherein adherent phagocytic cells are substantially removed from a surface using non-enzymatic cell dissociation buffer prior to contacting the antibody-protein complexes with the phagocytic cells, thereby preventing Fc receptor loss and providing consistent robust high-throughput method of measuring ADCP of the aggregated proteins, specifically aggregated beta amyloid proteins.  Applicant’s assay .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 14, 2021